Citation Nr: 0608758	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  04-10 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly pension based on the need for 
the regular aid and attendance of another person or at the 
housebound rate.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel





INTRODUCTION

The veteran had active service from November 1945 through 
October 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that decision, the RO denied 
entitlement to special monthly pension.  In August 2003, the 
veteran filed a Notice of Disagreement.  The case was 
subsequently transferred to the Montgomery, Alabama Regional 
Office, and in March 2004, the Montgomery RO denied 
entitlement to special monthly pension.  


REMAND

The veteran claims that his physical impairment is so severe 
as to require aid and attendance to protect himself from the 
hazards of his daily environment.  See 38 C.F.R. § 3.352(a) 
(2005).  In November 2003, the veteran submitted a private 
medical opinion stating that the veteran's "diabetes 
requires insulin injections twice daily in order to control 
his blood sugar level.  Due to lack of motion in his left arm 
and decreased vision, he is not able to give himself his 
insulin and requires assistance."  An April 2004 Aid and 
Attendance Examination report checked yes in response to 
whether the veteran required the aid and attendance of 
another person to protect himself from the hazards of daily 
living due to diagnosed disabilities.  However, this 
examination report indicated that the veteran was able to 
dress, bath, eat and attend to the wants of nature 
unassisted. 

Therefore, the Board is of the opinion that the veteran 
should undergo a VA Aid and Attendance Examination with 
benefit of review of the claims folder.  The examination 
should clearly indicate the nature of the veteran's multiple 
disabilities and the impact of those disabilities on his 
ability to perform daily functions, to include whether the 
physical and/or mental nature of his disabilities render him 
unable to protect himself from the hazards or dangers 
incident to his daily environment and/or whether the veteran 
is substantially confined to his dwelling and the immediate 
premises as a result of these disabilities.  With respect to 
the housebound issue, it appears that the veteran does have 
disabilities including anemia, arthropathy and skin and foot 
abnormalities, which have not been rated by the RO.  In view 
of the schedular requirements for housebound benefits, the RO 
should make initial determinations with respect to disability 
evaluations.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

		1.  The RO should ensure that the veteran's 
complete VA clinical records are of file, to 
include complete records from the Dothan, Alabama, 
outpatient clinic and the VAMC in both Tuskegee and 
Montgomery, Alabama since August 2003.

2.  Following completion of the foregoing 
development, the RO should then schedule the 
appellant for comprehensive VA examination(s) in 
order to determine the severity of all present 
disorders.  All necessary special studies or tests 
are to be accomplished.  The examiner(s) should 
also state the degree of impairment that is caused 
by the veteran's disabilities and should express an 
opinion as to whether the veteran requires the aid 
and attendance of another person to protect himself 
from the hazards of daily living due to diagnosed 
disabilities, to include whether he is physically 
and mentally capable of self-injecting his insulin 
shots as prescribed.  The claims folder and a copy 
of this remand must be made available to the 
examiner prior to the examination for review.

If the veteran fails to show for the examination, a 
medical opinion should be obtained based upon 
review of the claims folder.

3.  Following completion of the foregoing, 
readjudicate the claim on appeal.  In this regard, 
the RO must review the claims folder and make 
disability evaluations with respect to all 
disabilities present.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a Supplemental 
Statement of the Case (SSOC) and allowed an 
appropriate period of time for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


